Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 10-14, 19-20 directed to invention non-elected without traverse.  Accordingly, claims 10-14, 19-20 have been cancelled.
Allowable Subject Matter
Claims 1-9, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the prior art does not disclose or render obvious a method for manufacturing a seamless tubular shape formed by continuously-produced flash: "...plunging of a consumable rod against a rigid anvil, wherein the consumable rod has a longitudinal axis and there is a relative rotational speed between the consumable rod and the anvil about an axis of rotation that is coincident with the axis of the consumable rod, and where said continuously- produced flash is obtained by viscoplastic deformation of the consumable rod against the rigid anvil in full open die condition, and where the rigid anvil is a plate unit with no through holes in the zone in contact with the consumable rod.…" as set forth in claim 1. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-9, 15-18 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725